Citation Nr: 1103976	
Decision Date: 01/04/11    Archive Date: 02/08/11

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, extra-schedular rating in excess 
of 40 percent for lumbar disc disease.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May to November 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2001 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial schedular 20 percent 
rating for lumbar disc bulge with degenerative joint disease, 
effective November 21, 2000.  In July 2001, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2001, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2001.

By rating action of May 2002, the RO granted an initial, 40 
percent schedular rating for lumbar disc disease with radicular 
symptoms, effective November 21, 2000; the matter of an initial 
rating in excess of 40 percent remained for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2002, the undersigned granted the appellant's motion 
to advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2002).

In February and March 2003, the Board requested additional 
development of the claim on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  In June 2003, the Board remanded the 
matter to the RO for completion of the actions requested.  At 
that time, it was noted that the provisions of 38 C.F.R. § 19.9, 
essentially conferring upon the Board jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  After taking 
further action, the RO continued to deny the claim (as reflected 
in a July 2003 supplemental SOC (SSOC)) and returned the matter 
on appeal to the Board for further consideration.

In October 2003, the Board denied an initial rating in excess of 
40 percent for lumbar disc disease.  The Veteran appealed the 
October 2003 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2004, the Court granted 
a joint motion for remand filed by representatives for both 
parties, vacating the Board's decision, and remanding the claim 
to the Board for further proceedings consistent with the joint 
motion.  

In July 2004, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action.  After taking further action, the RO continued to 
deny the claim (as reflected in an August 2004 SSOC) and returned 
the matter on appeal to the Board for further consideration.

In October 2004, the Board denied an initial, schedular rating in 
excess of 40 percent for lumbar disc disease, and remanded to the 
RO, via the AMC, the matter of an initial, extra-schedular rating 
in excess of 40 percent for the disability for further action, to 
include initial adjudication by the RO.  After completing the 
requested action, the RO denied the claim (as reflected in a 
January 2005 SSOC), and returned this matter to the Board for 
appellate consideration.

This appeal also arises from a December 2003 rating decision in 
which the RO denied a TDIU.  In January 2004, the Veteran filed 
an NOD.  An SOC was issued in November 2004, and the Veteran 
filed a substantive appeal in December 2004.

In January 2006, the Veteran and a physician, C. Bash, M.D., 
testified during a Board hearing before the undersigned Veterans 
Law Judge in Washington, D.C.  A transcript of that hearing is of 
record.

In April 2006, the Board denied an initial extra-schedular rating 
in excess of 40 percent for lumbar disc disease, and a TDIU.  The 
Veteran appealed the April 2006 Board decision to the Court.  In 
April 2007, the Court granted a joint motion for remand filed by 
representatives for both parties, vacating the Board's decision, 
and remanding the claims to the Board for further proceedings 
consistent with the joint motion.

In November 2007, the Board remanded both claims remaining on 
appeal to the RO, via the AMC, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO continued to deny the claims (as 
reflected in a February 2010 SSOC) and returned these matters to 
the Board for further appellate consideration.

In May 2010, the Veteran's attorney requested a 60-day abeyance 
period for submission of additional evidence and argument in 
support of the claims.  In July 2010, the undersigned granted 
that request.  No additional evidence or argument has since been 
received.

For the reasons expressed below, the matters on appeal are again 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on her part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

The Veteran's claims were most recently transferred to the Board 
on April 1, 2010.  In June 2010, the RO forwarded to the Board 
additional evidence submitted to the RO by the Veteran and her 
representative on April 27, 2010, including two April 2010 lay 
statements attesting to the severity of the Veteran's low back 
disability as far back as 15 years prior.

Applicable VA regulations require that pertinent evidence 
submitted by an appellant must be referred to the agency of 
original jurisdiction for review and preparation of an SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In this case, 
the appellant has not waived that right.  To the contrary, in an 
April 2010 letter attached to the newly submitted evidence, her 
representative requested that her claims be granted or, 
alternatively, a new SSOC be issued, based on the newly submitted 
evidence.  Thus, these issues must be readjudicated in an SSOC.

The Board also finds that, prior to readjudication of these 
claims, additional development is required.  

The claims file currently includes records from the VA Medical 
Center (VAMC) in Charleston, South Carolina, dated through 
January 26, 2010, to include a May 2008 record referencing X-rays 
of the lumbosacral spine performed by a fee basis contractor that 
same month (the report of which was scanned, but is not of 
record).  The Board emphasizes that records generated by or on 
behalf of VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA evaluation and/or treatment of the Veteran's lumbar disc 
disease, to include the scanned report of the fee basis X-rays of 
the lumbosacral spine reportedly performed in May 2008, and any 
records dated after January 26, 2010.  The RO should follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the Veteran should explain that she has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.  As indicated, 
the RO's adjudication of these claims must include consideration 
of all pertinent evidence added to the claims file since the RO's 
last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's lumbar spine, to include the 
scanned report of the fee basis X-rays of 
the lumbosacral spine reportedly performed 
in May 2008, and any records dated after 
January 26, 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran 
and her attorney a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.

The RO should clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include another examination, if 
necessary), the RO should readjudicate the 
claims on appeal in light of all evidence 
(to particularly include all that added to 
the claims file since the RO's last 
adjudication of these claims) and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

